In a proceeding to settle the final account of a conservator, the appeal is from so much of an order of the Supreme Court, Westchester County (Cerrato, J.), entered May 4, 1988, which awarded the conservator only $4,500 for uncompensated legal services performed for the conservatee.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
A review of the record indicates no abuse of discretion in the determination of counsel fees. Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.